Citation Nr: 1417369	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-49 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 17, 2013. 


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION
 
The Veteran served on active duty from December 1967 to December 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for TDIU was denied by rating action in February 2007, September 2007, March 2009, and September 2009.  Subsequent to the September 2009 rating action the Veteran perfected an appeal for his TDIU claim.
The February 2007 rating action also granted service connection for PTSD and assigned a 70 percent disability rating effective May 20, 2004.

In April 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

Although the RO has not awarded TDIU in this case, in a December 2013 rating decision, the Veteran's rating percentage for his service-connected posttraumatic stress disorder (PTSD) was increased from 70 to 100 percent.  The effective date was September 17, 2013, the date of a VA examination.  As the record reflects that PTSD is the disability precluding employment, the total rating moots an award of TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  However, the issue of entitlement to TDIU remains in appellate status for the period prior to September 17, 2013, when his rating percentage for PTSD was less than total.  Accordingly, the issue on appeal has been recharacterized as noted on the title page of this decision.  

This is a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.






FINDINGS OF FACT

Prior to September 17, 2013, the record fails to show that the Veteran's service connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Prior to September 17, 2013, the criteria for a TDIU due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a June 2007 letter advised the appellant of the evidence and information necessary to substantiate his TDIU claim, and explained the division of responsibilities between VA and a claimant in obtaining such evidence and information.  The correspondence also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. Thus, no further development is necessary with respect to the duty to notify.

Regarding the duty to assist, the Veteran's post-service clinical records and reports of examination are in the claims folder.  There is no indication that any evidence remains outstanding.  Accordingly, the case is ready for appellate adjudication.

Analysis

In this case, the Veteran filed his initial claim for TDIU in May 2006.  The current claim was filed on March 7, 2007.  Again, from September 17, 2013 onward a total rating is in effect and thus the question of entitlement to TDIU is limited to the period before that date.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in a Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The critical question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

In order to warrant entitlement to a TDIU prior to September 17, 2013, his service connected disabilities must have been so severe that was impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Prior to September 17, 2013, the Veteran was service-connected for PTSD, rated 70 percent disabling.  This is his only service connected disability.

The Veteran has submitted several VA 21-8940 Veterans' Application For Increased Compensation Based On Unemployability.  The latest, dated June 2013 noted that he last worked full time in 1997.  However, it also noted that he had continued to work for an auto dealership from January 2010 through August 2010; and again from January 2011 through August 2011 at a car dealership.

The Board calls attention to an April 2009 letter from Edwin W. Hoeper, M.D., indicating that the Veteran was receiving SSA benefits for unemployability due to his service connected PTSD.  Dr. Hoeper opined the Veteran was mentally competent to manage his financial affairs as well as to make life changing decisions.  He was considered to be moderately compromised in his social relationships.  However, Dr. Hoeper found he was unable to sustain work relationships and he considered him to be totally disabled and unemployable.  

The above opinion is not deemed probative, as it is based on an inaccurate factual premise.  Again, the Veteran has admitted to working as late as August 2011.  The preponderance of the evidence shows that he was pursuing his then regular employment through August 2011 at a car dealership.

Social security administration records dated in March 2003 reflect that the Veteran appeared capable to perform simple routine repetitive tasks (SRRT) in low stress/ low production environment.  He was found to have no restrictions in activities of daily living.

The Veteran's VA outpatient records, as well as the September 17, 2013 VA  examination report, note that it was unlikely that his PTSD symptoms would preclude him from working.  The September 17, 2013 VA examiner pointed out the fact that he had reported being able to work a temporary job in his claim paperwork.  His symptoms were noted to range from mild to moderate in severity.  The examiner also noted that the Veteran had been recently diagnosed with glioblastoma, which would likely preclude him from following substantially gainful employment.

In further finding against the claim, the Board notes that the Veteran was found to be competent both in the SSA evaluation dated in March 2003, as well as the September 2013 VA examination.  They both found that it was unlikely that the Veteran's PTSD symptoms would preclude him from working.  He was not found to be unable to secure or follow substantially gainful employment as a result of his service connected disability. 

In sum, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD precluded substantially gainful employment for the period prior to September 17, 2013.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to TDIU for the period prior to September 17, 2013, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


